Citation Nr: 1231806	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  08-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for benign prostatic hypertrophy, claimed as an enlarged prostate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from December 1955 to September 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In Marcy 2009, the Veteran and his daughter testified at a hearing before a Decision Review Officer of the RO.  A transcript of the proceeding is of record.

In an August 2009 decision, the Board denied, inter alia, entitlement to service connection for an enlarged prostate.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court issued a memorandum decision that vacated the Board's August 2009 decision, in part, and remanded the matter on appeal to the Board for action in compliance with its decision.  The Board remanded the Veteran's claim to the originating agency in October 2011, to obtain VA records and afford him an examination, pursuant to the Court's decision.  The Veteran's claim is properly before the Board at this time.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals evidence not a part of the physical file.  However, this evidence was considered by the RO prior to the last adjudication of the claim, and the Board has reviewed this evidence in conjunction with this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  





FINDING OF FACT

Benign prostatic hypertrophy, claimed as an enlarged prostate, was not present in service and is not etiologically related to service.


CONCLUSION OF LAW

Benign prostatic hypertrophy, claimed as an enlarged prostate, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R.            § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for benign prostatic hypertrophy, claimed as an enlarged prostate.  The Board will initially discuss certain preliminary matters, and will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant."  See 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran was provided VCAA notice, to include notice with respect to the disability-rating and effective-date elements of the claim, by letter mailed in November 2007, prior to the initial adjudication of his claim.

The Board also notes that service treatment records have been obtained, as well as pertinent VA and private medical records.  In addition, a written statement from the Veteran's daughter was received, and the Veteran and his daughter provided testimony at his Decision Review Officer (DRO) hearing in March 2009.  Moreover, the Veteran has been afforded an appropriate VA examination.  As it was conducted by a medical professional who completed a thorough examination and provided a conclusion based upon a stated rationale, it is adequate.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Board finds a preponderance of the evidence to be against the Veteran's claim for service connection for benign prostatic hypertrophy, claimed as an enlarged prostate.  While the record reflects a current prostate diagnosis, it does not reflect that any such disability is related to the Veteran's period of service. 

In the instant case, service treatment records do not reflect any complaint of or treatment for an enlarged prostate or any prostate disability.  On his September 1957 separation examination, the Veteran was noted to have had a normal clinical examination of the genitourinary system, and no prostate diagnosis was noted. 

Post-service treatment records indicate treatment for prostate problems as early as 2002.  Also, the Board notes that the Veteran has not asserted that an enlarged prostate or any prostate disorder began in service and continued thereafter; rather, the Veteran has asserted that he currently has an enlarged prostate that is etiologically related to his in-service mumps diagnosis. 

During his March 2009 DRO hearing, the Veteran testified that he was told by his doctor that his enlarged prostate was due to his in-service mumps, and that the Veteran intended to obtain a written medical statement verifying this.  However, the Veteran did not submit such an opinion.  Following the Court's May 2011 decision, the Board remanded the Veteran's claim to the RO to obtain an opinion on this matter.  

In December 2011, the Veteran underwent a VA examination.  The Veteran's claims file was reviewed.  The diagnosis was benign prostatic hypertrophy, which was causing voiding dysfunction.  The examiner opined that it was less likely than not that the enlarged prostate was incurred in or caused by service.  The examiner explained that service treatment records reported left testicle pain that quickly subsided prior to discharge, and he was not aware of and did not find any literature that mumps caused benign prostatic hypertrophy.  It was well-known to cause other disorders, and it was more likely that benign prostatic hypertrophy occurred through other processes.  

While the Veteran might sincerely believe that his current prostate disorder is related to mumps he experienced in service, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As discussed above, the medical opinion addressing the Veteran's contention is against the claim.  There is no contrary opinion of record.  Therefore, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.

Accordingly, this claim must be denied.





ORDER

Service connection for benign prostatic hypertrophy, claimed as an enlarged prostate, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


